Dear Mr. Aucoin:
This office is in receipt of your request for an opinion of the Attorney General in regard to salary increases for certain City officials.  You indicate the City pays the salaries or a portion thereof of its elected Chief of Police, elected City Court judge, and elected marshal of the City Court.  You ask if the City can increase the salary of these officials.
In accordance with R.S. 33:404.1 the Board of Aldermen may increase the compensation of elected officials except their own during the current term of office which is prohibited by R.S.33:405(G).
R.S. 13:1875 is relative to compensation for city judges and provides the city judges shall receive an annual salary payable in equal proportions by the respective municipalities and parishes were the cities are located, setting minimum salaries in accordance with population.  Paragraph "C" specifically provides the city and parish may pay to the judges of their respective court "any additional salary that they may deem proper."  However, the salary of the city judge cannot exceed the salary of a district judge in which the city is located.
Similarly, R.S. 13:1883 sets minimum salaries for the marshal of a city court to be paid by the city and parish in which the city is located for a city with a population of at least 10,000, and for those cities under a population of 10,000, State ex rel Bass v. Mayor  Board of Aldermen, 204 La. 940, 16 So.2d 527 (1944) holds the city cannot abuse its discretion by fixing a salary so low a competent person cannot afford to accept the office.
Therefore, we find nothing that would prohibit the mayor and board of aldermen from giving an increase of salary to its elected Chief of Police, elected Judge of the City Court as long as it does not exceed the salary of a district judge, and the elected Marshal of the City Court.  The statutory restrictions are applicable to minimum salaries, and R.S. 33:404.1
specifically allows increases in salaries for elected officials.
We hope this sufficiently answers your questions, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                         RICHARD P. IEYOUB Attorney General
                         BY: BARBARA B. RUTLEDGE Assistant Attorney General
BBR